38 N.Y.2d 829 (1976)
In the Matter of the Claim of Frances L. England, Doing Business as Post Reporting Service, Respondent. Louis L. Levine, as Industrial Commissioner, Appellant.
Court of Appeals of the State of New York.
Argued November 26, 1975.
Decided January 6, 1976.
Louis J. Lefkowitz, Attorney-General (Irving Jorrisch, Samuel A. Hirshowitz and Murray Sylvester of counsel), for appellant.
James J. Duggan for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*830MEMORANDUM.
Employment, for purposes of determining employer liability for contributions to the unemployment insurance fund, is defined as "any service under any contract of employment for hire, express or implied, written or oral". (Labor Law, § 511, subd 1, par [a].) Whether a given relationship is to be classified as employer-employee or as customer-independent contractor is basically a question of fact to be decided by the agency charged with the responsibility for administering the unemployment insurance statutes. (See, e.g., Matter of Basin St. [Lubin], 6 N.Y.2d 276; Matter of Frattallone [Victor Addressing Corp.  Levine], 39 AD2d 984.) A decision as to existence of an employment relationship made by the Unemployment Insurance Appeal Board is conclusive if it is supported by substantial evidence in the record. (Labor Law, § 623; Matter of Green [Republic Steel Corp.  Levine], 37 N.Y.2d 554; Matter of Fisher [Levine], 36 N.Y.2d 146, 150.) In this case, the administrative finding that the petitioner's arrangement with its reporters and typists constituted an employment relationship was supported by substantial evidence. It was error, therefore, for the Appellate Division to substitute its judgment for that of the administrative officials directly responsible for the administration of the State labor laws, even if the record might also have sustained a contrary interpretation. (Matter of Green [Republic Steel Corp.  Levine], supra.)
The order of the Appellate Division should be reversed and the decision of the Unemployment Insurance Appeal Board reinstated.
Order reversed, without costs, and the decision of the Unemployment Insurance Appeal Board reinstated in a memorandum.